                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                 No. 7:19-CR-17-D-1


UNITED STATES OF AMERICA,                     )
                                              )
                   v.                         )               ORDER
                                              )
MOISES GARAY,                                 )
                                              )
                          Defendant.          )


       On September 3, 2020, Moises Garay ("Garay'') moved for compassionate release under the

First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239--41 (2018)

(codified as amended at 18 U.S.C. § 3582) [D.E. 75]. On September 16, 2020, the United States

responded in opposition [D.E. 77] and filed some medical records of Garay [D.E. 78]. As explained

below, the court denies Garay's motion.

       On October 7, 2019, without a written plea agreement, Garay pleaded guilty to conspiracy

to distribute and possess with intent to distribute 50 grams or more of methamphetamine and

possession with intent to distribute 5 grams or more ofmethamphetamine. See [D.E. 52, 60]. On

January 7, 2020, the court held Garay' s sentencing hearing. See [D.E. 73]. At the hearing, the court

adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 74]; Fed. R.

Crim. P. 32(i)(3)(A)-{B). The court calculated Garay's total offense level to be 32, his criminal

history category to be VI, and his advisory guideline range to be 210 to 262 months' imprisonment.

See [D.E. 74]. After granting the defense's downward variance motion and thoroughly considering

all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Garay to 150 months'

imprisonment on each count. See id.; [D.E. 73]. Garay did not appeal.




           Case 7:19-cr-00017-D Document 81 Filed 10/23/20 Page 1 of 6
       On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, only the Director of the Bureau of

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence of imprisonment either upon a motion of the Director of the

BOP "or upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(l)(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

restates section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2).             Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  2

           Case 7:19-cr-00017-D Document 81 Filed 10/23/20 Page 2 of 6
extraordinary and compelling reason. See U. S.S. G. § 1B 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end of life trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                        (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment of a correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because of the aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C)   Family Circumstances.-

                       (i) The death or incapacitation of the caregiver of the defendant's minor
                           child or minor children.

                       (ii) The incapacitation of the defendant's spouse or registered partner
                            when the defendant would be the only available caregiver for the
                            spouse or registered partner.

                                                    3

             Case 7:19-cr-00017-D Document 81 Filed 10/23/20 Page 3 of 6
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing in order to warrant a reduction in the term of imprisonment." U.S.S.G. § lBl.13 cmt.

n.2. Thus, the fact ''that an extraordinary and compelling reason reasonably could have been known

or anticipated by the sentencing court does not preclude consideration for a reduction under this

policy statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation

of the defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(1 )(A). Nevertheless, section 1B 1. 13 provides applicable policy when assessing an inmate' s

motion, but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See,~' United States v. Clark,

No. 1:09-cr-336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and

the section 3553(a) factors. See, e.g.. id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).

        Garay seeks compassionate release pursuant to section 35 82(c)(1 )(A)(i). The court assumes

without deciding that Garay relies on the "other reasons" policy statement in application note l(D)


               (D) Other Reasons. -As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

           Case 7:19-cr-00017-D Document 81 Filed 10/23/20 Page 4 of 6
to U.S.S.G. § lBl.13.        See [D.E. 75].    Garay cites the COVID-19 pandemic and provides

documentation of obesity. See id. at 2-4, 6-13; [D.E. 78] 1- 2 (medical records).

          Initially, the court assumes without deciding that Garay has exhausted his administrative

remedies under 18 U.S.C. § 3582(c)(l)(A). On April 16, 2020, Garay submitted a compassionate

release request to a BOP staff member, which was denied the same day, citing Garay's medium

recidivism risk and good health. See [D.E. 75-1] 1. On June 11, 2020, Garay submitted a release

request to the warden, which the warden denied on June 24, 2020. See id. at 2-4. Moreover, the

government has not invoked section 3582's exhaustion requirements. See United States v. Alam,

960 F.3d 831, 833-34 (6th Cir. 2020). 2 Accordingly, the court addresses Garay's claims on the

merits.

          As for the "other reasons" policy statement, the court assumes without deciding that Garay' s

obesity coupled with the COVID-19 pandemic are extraordinary circumstances consistent with

application note l(D). Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering BOP' s statutory role, and

its extensive and professional efforts to curtail the virus's spread."). Even so, the section 3553(a)

factors counsel against reducing Garay's sentence. See United States v. Chambliss, 948 F.3d 691,

693-94 (5th Cir. 2020); United States v. R ~ Nos. 16-CR-729 (VM), 17-CR-136 (VM), 2020 WL

3547772, at *3 (S.D.N.Y. June 30, 2020) (unpublished); Clark, 2020 WL 1874140, at *3-8. Garay

engaged in serious criminal conduct in a drug trafficking organization. See PSR [D .E. 68] fl 9--15.


          2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                    5

              Case 7:19-cr-00017-D Document 81 Filed 10/23/20 Page 5 of 6
He was responsible for possessing and distributing 500 grams of crystal methamphetamine and 1

gram of marijuana See id. at 115. Moreover, Garay's history of felony convictions for controlled

substance offenses qualifies him as a career offender. See id. at fl 20, 22, 23, 58. Garay also has

a conviction for fleeing or eluding arrest with a motor vehicle. Id. at 1 21. Furthermore, Garay has

served less than 50 percent of his sentence and releasing him now would undermine the purpose of

his sentence. Having considered the entire record, Garay' s obesity, the steps that the BOP has taken

to address COVID-19 and to treat Garay, the section 3553(a) factors, Garay's arguments, and the

need to punish Garay for his criminal behavior, to incapacitate Garay, to promote respect for the law,

to deter others, and to protect society, the court declines to grant Garay's motion for compassionate

release. 3

         In sum, the court DENIES Garay's motion for compassionate release [D.E. 75].

         SO ORDERED. This 1J... day of October 2020.




                                                           United States District Judge




         3
          Garay also argues that the failure to release him under 18 U.S.C. § 3582(c)(l)(A) would
violate his Fifth and Eighth Amendment rights. See [D.E. 75] 13-14. The court rejects the
arguments as meritless.

                                                  6

             Case 7:19-cr-00017-D Document 81 Filed 10/23/20 Page 6 of 6
